Per Curiam.

The evidence indicates that after showing the house to defendant-appellant and calling her on the telephone on a single occasion, plaintiffs abandoned their efforts to effect a sale. The property was later sold by another broker who was paid his commission. Under the circumstances, plaintiffs failed to make out a case upon any of the theories asserted (Newberry & Co. v. Warnecke & Co., 267 App. Div. 418, affd. 293 N. Y. 698). In any event, the cause of action for conspiracy fell with the dismissal of the cause of action asserted against the seller for commissions, from which no appeal was taken. (Muldoon v. Silvestre, 283 App. Div. 886.)
The judgment should be unanimously reversed on the law and facts, with $30 costs to defendant, Helen Malinowski, and complaint dismissed, with appropriate costs in the court below.
Concur — Pette, Hart and Brown, JJ.
Judgment reversed, etc.